UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
SANTO VALENZUELA ARIAS, EDSON LOUIS,                                   ELECTRONICALLY FILED
JOB VELASQUEZ ESTRADA,                                                 DOC #:
                                                                       DATE FILED: 4/8/2020 _
                              Petitioners,
              -against-
                                                                             20 Civ. 2802 (AT)
THOMAS DECKER, in his official capacity as Director of
the New York Field Office of U.S. Immigration and Customs                        ORDER
Enforcement; CHAD WOLF, in his official capacity as
Acting Secretary, U.S. Department of Homeland Security,

                         Respondents.
ANALISA TORRES, District Judge:

        It is ORDERED that the parties shall appear for a telephonic hearing on Petitioners’
application for a Temporary Restraining Order, ECF No. 3, on April 9, 2020, at 1:00 p.m. The
parties are directed to call either (888) 398-2342 or (215) 861-0674, and enter access code
5598827.

       At the hearing, the parties should be prepared to discuss:

   (1) The current conditions of Petitioners’ confinement, including the scope and effectiveness of
       any safety measures being taken by jail staff;

   (2) The appropriate conditions of release for each Petitioner should the Court determine that
       they are entitled to relief, taking into account their individual circumstances and criminal
       history, if any; and

   (3) Any measures that should be taken to protect public health if Petitioners are released, in
       light of the spread of COVID-19 at the Essex County Jail.

       SO ORDERED.

Dated: April 8, 2020
       New York, New York
